Title: To George Washington from Thomas Jefferson, 23 July 1779
From: Jefferson, Thomas
To: Washington, George


        
          Sir,
          Williamsburg [Va.] July 23. 1779
        
        I take the liberty of begging leave of your Excellency to forward the enclosed by the first flag which may happen to be going into New york. They are addressed to [a] good man in distress which I am sure will apologize with you for my asking your intervention. I am with the greatest respect your Excellencys mos. obdt & most hbl. servt
        
          Th: Jefferson
        
      